The opinion, of the Court, was delivered by
Hornbeowee, C. J.
The Corporate name of the Company is The President and Directors of the New Jersey Turnpike Company, as appears by the charter. But the counsel for the State insists that the Indictment is amendable in this particular by the Court, under the statute of the 12th of February, 1832, [Harr. Comp. 371.) I am rather inclined to think it is so; but whether the Indictment is amendable or not, we cannot qu.ash it, on the ground of a misnomer, for it does not appear upon the record, but that the defendants have been indicted by their true and proper name.
The Second objection however, I. consider fatal. It does not follow as a legal consequence, that because the road out of repair, is a part of a turnpike road, leading from Ac. situate &c. that therefore, the New Jersey Turnpike Company, admitting that there is such a company, are bound to repair and sustain it.
If you lay a charge upon persons, against common right, you. must shew how they are bound. This .principle is so familiar, it cannot, be necessary to cite authorities; but a reference to Rex v. Inhabit’s of Broughton, 5 Burr. 2700; and the State v. Hagaman, 1 Green R. 314, and the authorities referred to in those cases, will fully sustain the position. Let the Indictment be quashed.
Ford, J. and Rybrson, J. concurred.
Indictment quashed.